Citation Nr: 1013685	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-39 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
chronic lumbar strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from December 1957 to December 1963.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded the claim for additional development in 
May 2008.

In April 2009, the Board issued a decision which denied 
service connection for a right knee disability.  The Veteran 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (the Court).  In a November 2009 
Order, the Court vacated the Board's April 2009 decision and 
remanded the matter for readjudication. The case was 
subsequently returned to the Board.


FINDING OF FACT

The Veteran's right knee disability has not been medically 
linked either directly to his military service or secondarily 
to his service-connected disability.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claim in May 2008.  In essence, the Board requested a VA 
examination and medical opinion to determine whether there is 
any relationship between the Veteran's current right knee 
disability and his service-connected lumbar spine disability.  

In the November 2009 Joint Motion for Remand, the parties 
instructed to the Board to determine whether the examiner 
adequately addressed the Board's request to opine as to 
whether the service-connected back disability "aggravated or 
accelerated" the right knee disability.  See the Joint 
Motion, page 3.  However, a closer inspection of the May 2008 
remand instructions indicates the examiner was asked to 
address whether service-connected lumbar spine disability 
"aggravated, contributed to, or accelerated" the right knee 
disability [Emphasis added].  The examiner ultimately opined 
that the service-connected low back disability did not 
"contribute to" the right knee disability, thereby 
satisfying the Board's request.  Thus, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).

In this case, the Veteran was advised in a November 2005 
letter, prior to the initial unfavorable rating decision in 
March 2006, of the evidence and information necessary to 
substantiate his claim, and of the responsibilities of the 
Veteran and VA in obtaining such evidence.  Additionally, the 
Veteran was notified several times of the evidence and 
information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman, including 
in a June 2008 letter.  The Board notes that Dingess/Hartman 
notification was sent after the initial unfavorable rating 
decision and, therefore, was not timely.  However, as the 
Veteran's claim was subsequently readjudicated, including in 
an August 2008 supplemental statement of the case, these 
timing defects have been cured. 
See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  Neither in response to 
the documents cited above, nor at any other point during the 
pendency of this appeal, has the Veteran or his 
representative informed the RO of the existence of any 
evidence-in addition to that noted below- that needs to be 
obtained prior to appellate review, or alleged any prejudice 
in terms of VCAA notification.  Shinseki v. Sanders, 129 
S.Ct. 1696, 1705 (2009).  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service treatment records, 
post service VA treatment records, and the Veteran's 
statements.  

The Veteran was also afforded a VA examination in July 2008.  
The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination is adequate 
for rendering a decision in the instant case.  See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007). 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
issue of direct service connection.  However, the Board finds 
that the evidence, which does not show any evidence of a 
right knee problem during service and does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service treatment records provide no basis to grant this 
claim, and in fact provide evidence against this claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, A 
VA examination under the standards of McLendon is not 
warranted in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 61 (1993) (finding the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions. See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr, supra, the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, that veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions. 
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr, supra.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit stated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Instead, 
under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson 
reaffirms the holdings in Jandreau and Buchanan that VA must 
consider the competency of the lay evidence and cannot 
outright reject such evidence on the basis that such evidence 
can never establish a medical diagnosis or nexus.  This does 
not mean, however, that lay evidence is necessarily always 
sufficient to identify a medical diagnosis, but rather only 
that it is sufficient in those cases where the lay person is 
competent and does not otherwise require specialized medical 
training and expertise to do so, i.e., the Board must 
determine whether the claimed disability is a type of 
disability for which a lay person is competent to provide 
etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr, 
supra; Charles, supra; and Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  A claimant generally is not competent to 
diagnose his mental condition; he is only competent to 
identify and explain the symptoms that he observes and 
experiences.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Therefore, while the Veteran is competent to report right 
knee symptoms, the July 2006 and July 2008 VA medical 
opinions addressed below are more probative since the issues 
at hand do not involve a simple medical assessment, but 
rather require a complex medical assessment with regard to 
etiology.  See Jandreau, supra; see also Woehlaert, supra.

Service connection for a Right Knee Disability

The Veteran claims entitlement to service connection for a 
right knee disability, and his claim has involved argument 
and development on both a direct and secondary basis.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).

Certain chronic diseases such as degenerative joint disease 
(DJD) (i.e., arthritis) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  So service connection may be demonstrated 
either by showing direct service incurrence or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2009).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.

At the outset, the Veteran meets the preliminary requirement 
for any for any service connection claim, that is, proof of 
the existence of a current disability.  The July 2008 VA 
examination report, based upon X-ray testing, diagnosed the 
Veteran with degenerative joint disease (arthritis) of the 
right knee, and there is also evidence of chondromalacia 
patella.  

The Board first considers direct service connection for the 
right knee disability.  Unfortunately, his claim is deficient 
in a critical aspect, as there is no competent evidence of 
in-service incurrence of a right knee disability.  The Board 
initially notes that the Veteran's original service treatment 
records sustained fire damage and copies were reviewed.  The 
records appear complete, as they range from December 1957 to 
December 1963 and contain both his entrance and separation 
examination.  Crucially, the Veteran's service treatment 
records are completely unremarkable for any complaint, 
treatment, or diagnosis of any right knee disability during 
service, providing compelling evidence against his claim.  
His December 1963 separation examination was silent for any 
right knee disability.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  And during the year following separation, there is 
also no indication that he manifested arthritis of the right 
knee, let alone to a compensable degree.  This precludes 
presumptive service connection for arthritis.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

In fact, the evidence shows that the Veteran was first 
diagnosed with a right knee disability many years after 
service.  It was not until 2005 that the Veteran was 
diagnosed with right knee chondromalacia patella and 2006 
that the Veteran was first diagnosed with right knee 
arthritis, over four decades (approximately 42 years) after 
his military service had ended in 1963.  The lengthy gap 
between service and the first documented evidence of 
arthritis in his right knee provides highly probative 
evidence against his claim.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

The Board also emphasizes that none of the medical records in 
the claims file includes a medical opinion that this 
condition is somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  Both the service and post-service 
treatment records provide compelling evidence against the 
possibility his right knee disability is related to service.

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service. 
See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Again, 
there is no diagnosis of a right knee disability in service, 
and following separation there are no records of treatment 
for right knee pain until approximately 2005, at which point 
the Veteran described the onset of his right knee pain as 
approximately 2 or 3 weeks prior without injury or trauma to 
the right knee.  So, while the Veteran's reported history of 
right knee pain since service is competent, his statements 
nonetheless lack credibility due to lack of corroboration by 
the record.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno, 
supra.

Regarding the question of secondary service connection, there 
is no competent medical evidence of a nexus (i.e., link) 
between the right knee disability and the service-connected 
lumbar spine disability.  Velez, supra.  See also Wallin, 
supra and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate any given disorder with a service-
connected disability).  The parties to the Joint Motion 
indicated that the Board failed to discuss July 2006 and July 
2008 medical opinions addressing the possibility of a 
secondary nexus.  See the Joint Motion, pages 2-3.  Both 
opinions are against the claim.  The July 2008 VA examiner 
specifically opined that the Veteran's right knee disability 
was less likely than not related to the Veteran's lumbar 
spine disorder.  The examiner noted that the Veteran's 
symptoms are due to an overly mobile patella and degenerative 
changes in the joint itself.  However, the pain described by 
the Veteran that radiated from his low back down his right 
leg was a component of degenerative disc disease of the 
lumbar spine that "would not affect the function of the knee 
and would therefore not contribute to the knee problems as 
diagnosed here." 

In other words, the Veteran's complaints of pain radiating 
from the back to the right knee are due to lumbar 
radiculopathy, which is unrelated to his right knee 
disability.  This finding is consistent with the July 2006 VA 
physician's assessment that the Veteran's complaints of pain 
radiating from his back into his right knee were due to 
lumbar radiculopathy.  Though the record documents the 
Veteran's inquiry to the physician as to whether his right 
knee disability might be a result of his back disability, the 
physician merely diagnosed chondromalacia patella with lumbar 
radiculopathy but offered no opinion as to any relationship 
between the two disabilities.  

In addition to the medical evidence, the Board has also 
considered the Veteran's own lay statements in support of his 
claim.  While he may well believe that his current right knee 
disability is attributable to his military service or to his 
service-connected low back disability, as a layman without 
medical expertise, he is not qualified to render a medical 
opinion concerning the causes of his current right knee 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, supra.  The Veteran is competent to comment 
on his symptoms, but not the cause.  See Jandreau, supra; see 
also 38 C.F.R. § 3.159(a)(2) and Layno, supra.  So while he 
is certainly competent to state that he has experienced right 
knee pain in recent years, on the other hand, he is not also 
competent to attribute this pain to his lumbar spine 
disability.  This requires medical opinion evidence.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a right knee 
disability on either a direct, presumptive, or secondary 
basis.  So there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


